                   IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF MONTANA
                           GREAT FALLS DIVISION

UNITED STATES OF AMERICA,                   CR 18-72-GF-BMM

              Plaintiff,

    vs.                                     FINAL ORDER OF FORFEITURE

MICHAEL JOSEPH JACOBSON,

              Defendant.

         THIS MATTER comes before the Court on the United States’ Motion for a

Final Order of Forfeiture. Having reviewed said motion, the Court finds:

         1.     The United States commenced this action pursuant to 21 U.S.C.

§§ 853(a)(1) and (2), and 881(a)(11), and Rule 32.2, Federal Rules of Criminal

Procedure.

         2.     A Preliminary Order of Forfeiture was entered on January 2, 2019.

(Doc. 21).

         3.     All known interested parties were provided an opportunity to respond

and publication has been effected as required by 21 U.S.C. § 853(n)(1). (Docs. 23,

23-1).




                                           1
      4.       It appears there is cause to issue a forfeiture order under 21 U.S.C.

§§ 853(a)(1) and (2), and 881(a)(11), and Rule 32.2, Federal Rules of Criminal

Procedure.

      IT IS ORDERED:

      THAT the Motion for Final Order of Forfeiture is GRANTED;

      THAT judgment of forfeiture of the following property shall enter in favor

of the United States pursuant to 21 U.S.C. §§ 853(a)(1) and (2), and 881(a)(11),

and Rule 32.2, Federal Rules of Criminal Procedure, free from the claims of any

other party:

       $7,766.00

               THAT the United States shall have full and legal title to the forfeited

property and may dispose of it in accordance with law.

      DATED this 14th day of March 2019.




                                            2
